 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivated reason, and nothing herein shall be deemed to requireRespondent to resume those operations beyond the extent neces-sary to accommodate the reinstatement of the aforementionedemployees who accep+ Respondent's offer of reinstatement.MEMBER RODGERS and BROWN took no part in the consideration ofthe above Supplemental Decision and Order.Plumbers Local Union No. 519, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,AFL-CIOandBabcockCompany.Case No. .10-CC-160.June 14, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Wellington A. Gillis is-sued his Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extent consistent withthe Decision herein.1.We agree with the Trial Examiner that Respondent's Sundaypicketing of the Babcock and Pawliger homes at Fairway Park andP.B.I.Homes, respectively, at a time when only salesmen and pros-pective buyers were present, was secondary activity in furtherance ofthe Respondent's attempt to secure recognition by Robertson, the non-union plumbing contractor whose services were used in the construc-tion of the homes, was for the purpose of coercing Babcock andPawliger to cease doing business with Robertson and, hence, wasviolative of Section 8(b) (4) (ii) (B).We also agree with the TrialExaminer that the Respondent's action in passing out handbills to thepublic at these locations constituted "publicity, other than picketing"which is protected under the second proviso to Section 8(b) (4), andtherefore was not violative of Section 8(b) (4) (i) or (ii) (B).1'As no exceptions were filed to the Trial Examiner's finding with respect to Respond-ent's handbilling at these locations,MemberRodgers finds it unnecessary to pass uponthis holding and adoptsitproforma.137 NLRB No. 46. PLUMBERS LOCAL UNION NO. 519, ETC.X972.The Trial Examiner concluded that the Respondent violated Sec-tion 8(b) (4) (i) (B) because the publicity picketing herein involvedwas intended, and was likely, to induce or encourage the salesmen torefuse to perform services for their employers for the unlawful objec-tive set forth above.The Trial Examiner purportedly distinguishedthis situation from theMinneapolis House Furnishing 2andTreeFruits acases and held those decisions not controlling here. In addi-tion, the Trial Examiner found the handing of a handbill to Pawliger'ssalesman, Butz, was also violative of 8(b) (4) (i) (B).We do notagree.'Unlike the Trial Examiner, we find no evidence that thesaid picketing or the giving of the handbill to Butz was intended to,or likely to, induce or encourage Butz or other salesmen to refuse towork.We see no appeal, subtle or otherwise, to the salesmen to makecommon cause with the Union by refusing to work. This is truewhether the various factors considered by the Trial Examiner beconsidered separately or in their totality.Thus, the handbill wasclearly intended for prospective purchasers of the homes, it refersonly to broad categories of workers, and it does not constitute an in-ducement to strike or withhold services.The copy of that handbillwas handed to employee Butz,5 during a conversation initiated byButz, in explanation of the reason for the picketing.Nor do we findsuch inducement either in the statement to Butz that the Respondentwould engage in similar publicity picketing of Pawliger's next de-velopment 6 or, considering the context in which it was made, in thestatement that Butz should put pressure on his builder to "makeRobertson join the Union or get some other plumber who is a unionplumber . . . ."While such statements reinforce our conclusion thatclause (ii) of Section 8(b) (4) has been violated, they do not warranta finding of a violation of clause (i). Finally, the possible economic2Upholsterers Frame & Bedding Workers Twin City Local No 61, affiliated with Up-holsterers' International Union of North America, AFL-CIO (Minneapolis House Furnish-ing Company),132 NLRB 40"Fruit & Vegetable Packers & Warehouseinen,Local 760, et al (Tree FruitsLaborRelations Committee, Inc ),132 NLRB 11724 In agreement with the Trial Examiner's conclusion, Members Rodgers and Leedomdissent from the conclusion herein that Section 8(b) (4) (1) (B) was not violatedTheyadhere to their views as expressed in the majority decision inPerfectionMattress &Spring Co,129 NLRB 1014. See also their dissent inMinneapolis House FurnishingCompany, supra,footnote 4Consequently, they do not join in any portion of thisDecision which relies on the majority view in theMinneapoliscase5 The Trial Examiner found Butz to be an "employee" within the meaning of Section2(3) of the Act, but states that even if this were not so he would find Butz to be an"individual" employed by a person engaged in commerce within the meaning of Sec-tion 8(b) (4) (i).We do not adopt this latter statement of the Trial Examiner or thereasonsgiven in support of it.SeeVan Transport Lines, Inc,131 NLRB 242, enfd298 F. 2d 105 (CA. 2), where the Board found an independent contractor to be a"person" within the meaning of Section 8(b) (4) (ii) but not an "individual" within themeaning of Section 8(b) (4) (1).O Consumerpicketing or a statement of such future picketing does not necessarily vio-late Section 8(b) (4) (i) of the ActInternational Brotherhood of Teamsters, et al(Lohman Sales Company),132 NLRB 901, footnote 17;General Drivers, Warehousemenand Helpers,Local Union No.968(Schepps Grocery Co ),133 NLRB 901. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsequences to the salesman of the picketing does not, under the cir-cumstances of this case, constitute inducement of employees to ceasework.'In view of the above, we find no basis for distinguishing theMinneapolis House Furnishingcase,Accordingly, for the reasons setforth in that decision, we find that the Respondent did not violateSection 8(b) (4) (i) (B) by its publicity picketing at the above lo-cations.ORDER'Upon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Plumbers LocalUnion No. 519, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, its officers, agents, representatives, successors, andassigns, shall :1.Cease and desist from threatening, coercing, or restraining Bab-cock Company, Sales, Inc., or Pawliger Building Industries, Inc., orany other person engaged in commerce or in an industry affectingcommerce; where, in either case, an object thereof is to force or re-quire Babcock Company, Sales, Inc., or Pawliger Building Industries,Inc., or any other person engaged in commerce, to cease doing businesswith H. L. Robertson and Associates, Inc.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Post at its offices and meeting halls, copies of the notice attachedhereto marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for the Twelfth Region, shall, after beingduly signed by the Respondent's representative, be posted by it im-mediately upon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b)Furnish said Regional Director for the Twelfth Region signedcopies of the aforesaid notice for posting by Babcock Company, Sales,Inc., and Pawliger Building Industries, Inc., they being willing, atplaces where they customarily post notices to their employees.7 The Board,although fully cognizant that there is an economic effect, either existingor prospective,on employees whenever their employer is picketed,has found no induce-ment or encouragement of employees within the meaning of Section 8(b) (4) (1) solely byvirtue of consumer picketingMinneapolisHouse Furnishing Company,supra, TreeFruits Labor Relations Committee,Inc, supras In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " PLUMBERS LOCAL UNION NO. 519, ETC.599(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as it alleges that the Respondent engaged in any un-fair labor practices, other than as above found, in violation of the Act.APPENDIXNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Babcock Company,Sales, Inc., or Pawliger Building Industries, Inc., or any otherperson engaged in commerce, or in an industry affecting com-merce, where an object is to force or require Babcock Company,Sales, Inc., or Pawliger Building Industries, Inc., or any otherperson engaged in commerce, to cease doing business with H. L.Robertson and Associates, Inc.PLUMBERS LOCAL UNION No.519,UNITEDASSOCIATION OF JOURNEYMEN ANDAP-PRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITEDSTATES AND CANADA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, Ross Building, 112 East Cass Street, Tampa 2, Florida, Tele-phone Number, 223-4623, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on February 24, 1961, by Charles I. Babcock, Jr., on behalfof Babcock Company, the General Counsel of the National Labor Relations Boardissued a complaint on March 23,1961, against Plumbers Local Union No. 519,United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO, hereinafter referred to as theRespondent or the Union,alleging that the Respondent has engaged in certain unfairlabor practices in violation of Sections 8(b)(4)(i)and (ii)(B) and 2(6) and (7)of the National Labor Relations Act, as amended,29 U.S.C., Sections 151,et seq.,hereinafter referred to as the Act.Thereafter,on April 13,1961,the Respondentfiled an answer to the complaint denying the commission of any unfair labor practices. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 9, 1961, pursuant to notice, a hearing was held in Miami, Florida, be-fore Trial Examiner Wellington A. Gillis, at which all parties were represented bycounsel and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce relevant evidence. Subsequent to the close of the hearing,timely briefs were filed by the General Counsel and the RespondentUpon the entire record in this case, and from my observation of the witnesses andtheir demeanor on the witness stand, and upon substantial, reliable evidence "con-sidered along with the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N.L R.B,340 U S. 474, 496), I make the following:FINDINGS AND CONCLUSIONS 11.COMMERCEBabcock Company, hereinafter referred to as Babcock, a Florida corporation en-gaged in the construction industry in the building of homes at Miami, Florida, an-nually purchases materials originating from outside the State of Florida valued inexcess of $50,000. Sales, Inc , hereinafter referred to as Sales, a Florida corpora-tion engaged exclusively in the sale of homes for Babcock at Miami, Florida, an-nually sells homes valued in excess of $500,000.Pawliger Building Industries, Inc.,hereinafter referred to as Pawliger, a Florida corporation engaged in the constructionindustry in the building and selling of homes at Miami, Florida, annually receivessubstantial amounts of goods and materials originating from outside the State ofFlorida.H. L. Robertson and Associates, Inc, hereinafter referred to as Robert-son, a Florida corporation engaged in the construction industry as a plumbing con-tractor at Miami, Florida, annually receives goods and materials originating fromoutside the State of Florida valued in excess of $50,000Upon the foregoing facts, I conclude, and find, that Robertson is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, and that Babcock,Sales, and Pawlinger, are persons engaged in commerce or in an industry affectingcommerce within the meaning of Section 8(b)(4) of the Act.S.M. Kisner andScns,131NLRB 1196.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that Plumbers Local Union No. 519. UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESPreliminary StatementBabcock, the builder and general contractor on a housing project known as Fair-way Park, started construction on homes in January 1960, and was still engagedin the building of Fairway Park homes as of the date of the hearingThese homes,when completed, are sold by Sales 2 Pawliger, also a builder of homes in the Miamiarea, built and completed eight homes known as P B.I. Homes, the last of whichwas sold on February 16, 1961All plumbing work on these homes was performedby Robertson, a plumbing subcontractor who employs nonunion employees.ForI To the extent that the record discloses any testimony at variance with these findings,It is regarded as being of insufficient weight to be controlling or unworthy of belief.z Although Babcock Company and Sales, Inc, are separately incorporated under Floridastatutes, the evidence discloses that Charles I. Babcock, Jr , is president of both cor-porations, owns 86 percent of the stock in each corporation, and operates and controls allphases of the business operations of both companiesBabcock testified that, because ofthe peculiarities of Florida law relating to corporate selling, Sales, Inc, which has adirector of sales and three salesmen, was established solely for the purpose of sellingBabcock's homes, and that, for all intents and purposes, Babcock Company and Sales. Inc,are one and the same organizationAccordingly, while recognizing each as a separatecorporate entity, because it appears that Sales, Inc , is in reality only a selling arm ofBabcock Company, and because Charles I Babcock, Jr, is in effect the secondary personinvolved in both companies, for the purposes of discussion herein reference to Babcockas a secondary or neutral employer shall also include Sales PLUMBERS LOCAL UNION NO. 519, ETC.601a period of time, dating back at least to the early part of 1960, the Union throughits business agents, had met with Robertson's officials in an unsuccessful attempt tosecure from Robertson a contract covering its employees.Although it appears thatactual negotiations in this regard between representatives of the Union and Robert-son broke down during the summer of 1960, the evidence indicates that at all timesmaterial to this proceeding, and at least until March 29, 1961, the Union was en-gaged in a labor dispute with Robertson.3Further, it was stipulated by the partiesthat at no time material to this proceeding did the Union have a labor dispute withBabcock, Sales, or Pawliger.Major IssueWhether, under the circumstances of this case, the picketing and handbilling bythe Union of Fairway Park and P.B.I Homes on successive Sundays when no em-ployees other than salesmen were working, with signs and handbills addressed tothe public only, constitutes unfair labor practice conduct within the meaning ofSection 8(b) (4) (i) and (n) (B) of the Act.A. Babcock Company and Sales, Inc.Toward the latter part of June 1960, according to the undisputed testimony ofBabcock, Sam Long,4 who had several months earlier succeeded to the position ofbusiness agent for the Union, reiterated in Babcock's office his request made severaltimes earlier that Babcock talk to Frank Graves, Robertson's top official, "Concern-ing his plumbers and to try to get his plumbers into the Union."At that time, Longalso told Babcock that he would like Babcock not to restrict his plumbing work toa nonunion subcontractor, to which request Babcock replied that he would be happyto use a union subcontractor if he would give good service and the proper price.On August 26, 1960, pursuant to an appointment made by Sam Long, Long,accompanied by Norman Goldstein, business agent for Local 478, InternationalHodcarriers Building and Common Laborers Union, met with Babcock in the latter'soffice.There is conflict in testimony between Babcock, on one hand, and Longand Goldstein on the other, as to what was said during this conversation.Accord-ing to Babcock, Goldstein initiated the discussion by telling Babcock that he andLong were there for the purpose of getting Babcock's laborers into the CommonLaborers Union and Robertson's plumbers into the Plumbers Union.After Gold-stein finished making certain requests on behalf of his union,5 Long told Babcockthat,because a neighboring subdivision builder, DavidM. Woolin & Son, hadcomplained to him about the fact that Babcock's plumbing subcontractor was usingnonunion plumbers, the situation was getting very difficult and "they were goingto have to take steps to either get these men in the Union or to get some otherunion men on the job."As Babcock, according to his testimony, interpreted thisstatement as a possible picketing threat, he replied to Long that he understood thatRobertson had obtained a State court injunction prohibiting the Union from picket-ing any job on which Robertson was performing ,the plumbing work.Long'salleged reply was that, because the injunction was issued to H. L. Robertson, anindividual, it would not prevent the Union from picketing Robertson, now that thelatter had incorporated.Babcock then indicated that he did not know the legalaspects of the injunction and told Long that he would talk to Graves about gettinghismen into the Union. Finally, in parting, Goldstein told Babcock ,that "he and"After having engaged in the picketing and handbilling in February and March 1961,using signs and handbills indicating the existence of a labor dispute with Robertson, ashereinafter noted, the Union, by letter dated March 29, 1961, informed Robertson asfollows :We believe that your refusal to sign an agreement with our Union is irreversible.We have, therefore, abandoned our efforts to convince you of the wisdom of signingour agreementWe shall not, however, stop in our efforts to end the lopsidedadvantage in bidding you enjoy over our fair contractors.To that end, we shallcontinue our publicity to advise the public that in our opinion your return to anancient wage structure affects the living standards of the whole communityd Sam Long and Simon W Long, who appeared as a witness on behalf of the Respond-ent, is one and the same person5 Goldstein, like Long, had on previous occasions discussed with Babcock the pioblemof nonunion labor in connection with the laborers employed by Babcock on Fairway Parkand prior construction projects 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDSam didn't want to do anything rash, but that he had just finished getting DavidWoolin & Son straightened out as far as the Common Laborers was concerned." 6Long and Goldstein testified that, with the exception of some discussion con-cerning Robertson's ability to underbid union contractors on construction work,their recollection of Long's conversation with Babcock was limited, in all materialrespects, to his request that Babcock permit union plumbing subcontractors tobid on the plumbing work in connection with his construction of new homes, andBabcock's agreement to honor Long's request, accompanied by Babcock's acceptanceof a brochure from Long listing plumbing contractors.None of the three prin-cipals in this conversation appeared to be in a position on the witness stand to recallwith exactitude the scope of the discussion almost 9 months earlier.Although theyallwere in accord that David Woolin was discussed,Long was of the opinion thatthe injunction matter was discussed at an earlier meeting with Babcock and Babcockcould not recall Long's request relating to union plumbing contractors.NeitherLong nor Goldstein was specifically asked about the statement attributed to Longby Babcock concerning Woolin's complaint against Babcock'suse of a nonunionplumbing contractor and Long's statement that "they were going to have to takesteps to either get these men in the Union or to get some other men on the job."Based upon all of the evidence, I am of the opinion that, in all probability, withthe exception of the injunction discussion which I find was raised at an earliermeeting between Babcock and Long, the discussion on August 26 took place ascredibly testifiedto byBabcock, but also included,as testifiedto byLong andGoldstein,Long's request that Babcock permit union plumbing contractors to bidon new construction.On five Sundays between January 29 and March 5, 1961,the exception beingFebruary 12, the Union picketed and passed out handbills at the site of the FairwayPark homes.On these Sundays, between 11 a.m. and 4 p.m., two pickets, one ofwhom carried a sign,walked side by side on the sidewalk over which customersand prospective buyers had to cross in order to drive into the parking lot whichwas contiguous to the homes.The picket sign, which addressed its appeal to thepublic and clearly indicated that the Union's dispute was with Robertson,containedthe following language:H. L. Robertson and Associates,Inc. does not employ union plumbers inthe construction of these homes.This Appealis to thePublic.Know the facts.Non union plumbers work at substandard wages.Non union plumbersdestroy living standards for all of us.Plumbers' Local Union 519 AFL-CIOIt is undisputed that, at all times during which the picketing and handbillingoccurred,no employees of Babcock or of any subcontractor,material men,or sup-plier, including Robertson,were working,and that the only employees present werethree salesmen employed by Sales. It is also clear that the employee salesmencrossed the picket line, that the picketing was peaceful,and that Long's instruc-tions to the pickets to talk to no one about the nature of the picketing, to becourteous,and not to obstruct the sidewalk,were carried out.During the course of the picketing on February 5, Babcock approached BusinessAgent Sam Long, who was walking the picket line, and asked Long what he wasdoing, to which Long replied,"Oh, I am just giving the public some information."After a short exchange between Babcock and Long relating to an existing injunc-tion against the Common Laborers Union and Babcock's obiection to the "substand-ard wages"language on the picket sign,?Long handed Babcock a handbill ande The Common Laborers Union,after having picketedWoolin at its South MiamiHeights housing development a few months before,had succeeded in organizing Woolin'slaborers, which automatically bound Woolin to the terms of an existing agreement betweenthe Common Laborers and the Home Builders,of which Woolin,as well as Babcock, isa member.7 To the extent that the General Counsel, through its witness, Babcock,and a docu-ment identified as General Counsel's Exhibit No 5, originally sought to show that thelanguage of the picket sign and the handbills reflected other than truthful statements,the fact that the General Counsel subsequently requested that his exhibit be withdrawnand that he ultimately acquiesced in Respondent'smotion to strike testimony of Babcockrelating thereto,other than that pertaining to actual conversation, indicates that theGeneral Counsel is not attacking the truthfulnessof the picketsigns or the handbillsIn any event,as the complaint does not allege and the evidence does not disclose that PLUMBERSLOCAL UNIONNO. 519, ETC.603Babcock left.Other than the above, there is no evidence of any conversation havingtaken place between the pickets and Babcock or the sales employees during thecourse of the picketing.The handbill, approximately 11 by 81/2 inches in size, and typewritten exceptfor the name of H. L. Robertson & Associates, Inc., which was in handwriting, readas follows:TO THE PUBLICWEASKYOURHELPWe are Union Plumbers who have worked long and hard to establish fairwages and other benefits for ourselves and our families.We believe that any effort to destroy the wage standards of one class ofworkers can spread over the community and consume the security of all work-ers.If his is not fought, then no craftsman,no salesman,no employee of anykind is free from the attack.We believe that the standards of our whole community must be protectedby vigorously protesting any attempt to destroy established wages and otherbenefits.The chain of economic strength of our town is no stronger thanweak-link" companies tearing down living standards.H. L. Robertson&Associates, Inc.who did the plumbing work on this construction is a "weak-link"in our com-munity.This company employs non-union employees who accept less benefitsthan we do.If this spreads-how safe are you)Let this company know your complaintSpeak up. Insist that the wage standards of our community be maintained.We have absolutely no complaint against the General Contractor or any othercompany involved in this construction.Our dispute is only with H. L. Robert-son & Associates, Inc.(Plumbers Local Union519 AFL-CIO).B. Pawliger Building Industries, Inc.On two successive Sunday afternoons, between noon and 2.30 p.m. on January 29,and noon and 4 p.m. on February 5, 1961, at which time there had been no priorcontact of any kind between the principals, the Union picketed and passed out hand-bills at the site of Pawliger's P.B.I. Homes.At the time of this activity all of theP.B.I.Homes had been completed, all but one had been sold, and, as in the case ofFairway Park, the only employee present on either Sunday was a salesman, oneFred J. Butz, whose employee status will be discussed hereinafter.The remaininghome, which was being shown by Butz to prospective buyers, was located in themiddle of the block and fronted on a narrow street.During the course of the picketing, two conversations occurred between Butzand David T. Dobbs, who, like Long, was a business agent for the Union. The firstconversation, as to which there is a direct conflict in testimony, occurred on Jan-uary 29, shortly after the picketing commenced, and the second one took place latein the afternoon on the following Sunday.On the first of these Sundays, twopickets, one of whom was Dobbs, walked from property line to property line on thesidewalk in front of the model home.According to Butz, upon seeing the picketsand asking what was going on, Dobbs replied that the Union was "protesting theuse of Robertson as a plumber on your building project."Upon being handed ahandbill by Dobbs,8 Butz retorted that he could not understand the purpose of thepicketing because all the houses had been completed, there were no workers on thejob, and no construction work was being performed. Butz told them that "there isjust one person you can hurt and that's me. I am just trying to earn a living " Atthat point, according to Butz, Dobbs said, "Well, then it's up to you to put pressureon your builder to get rid of Robertson-make Robertson join the Union or getsome other plumber who is a union plumber and then you won't be hurt." Dobbs,such language reflected other than truthful information, I find that neither the pleadingsnor the evidence raises an issue concerning this requirement of the second proviso toSection 8(b) (4) of the Act.8The picket signs and the handbills were identical to those used by the Union atFairway Park. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the other hand, vehemently denied that he told Butz that he should put pressureon the builder to get Robertson to have his men join the Union, and testified thatthe entire conversation was confined to Butz' inquiry of "What is this all about?"and Dobbs' suggestion that he read the signs, after which Dobbs gave Butz one ofthe handbills that "we had mimeographed up with regards to why we were picketingthe P.B.I. Homes."On the following Sunday afternoon, February 5, after the picketing which attimes consisted of four pickets, had been in progress for several hours, accordingto Butz, Dobbs queried Butz with "You only have this one house left?"When Butzreplied in the affirmative and asked him why, Dobbs inquired as to whether P.B.I. hadanother group of homes starting up within the next few weeks on 87th Avenue and16th Street, and, upon being told that that was so, Dobbs, who admittedly knewthat Robertson was performing the plumbing work on the new project, stated, "Well,I just want you to know that we'll be over there too when you get ready to openthose up." 9As to the conflicting versions of the earlier conversation between Butz and Dobbs,itdoes not seem probable that under all of the circumstances this exchange was asbrief as Dobbs' testimony indicates.Based upon a careful observation of Butz onthe witness stand, it does not appear to me that he is a person who, under the cir-cumstances and for the first time being confronted with picketing, would have beensatisfied with a reply that he should read the picket signs.That the Union, throughthe medium of a picket line, was advertising its dispute with Robertson is not ques-tioned, and Dobbs, when asked on the witness stand why he was picketing, testifiedthat he felt that he would giveBusinessAgent Long a helping hand "to picketRobertson on P.B.I. Homes."Thus, when Butz was apprised of the reason forthe picketing, whether by Dobbs or by the language on the picket sign or handbill,itwould appear quite logical that, because all construction, including Robertson'splumbing work, had been completed, Butz would further question Dobbs in themanner testified to by Butz.Apart from the circumstances under which the con-versation took place which, in addition to Dobbs having reversed his testimony asto the occurrence of the incident, I have some reservations concerning the completereliabilityof Dobbs' testimony generally.Thus, it would seem improbable thatDobbs, having earlier discussed with Long the contemplated picketing of P.B I.Homes, was unaware, as he so testified, that on January 29 there was but one homeleft for sale or that he had no prior knowledge as to whether or not Robertson'semployees were working during the week at P.B.T. Homes. For the above reasons,and, having carefully observed his demeanor on the witness stand, because Butzimpressedme as aforthright and reliable witness whose testimony on direct examina-tion held up under strong and unproved insinuations on cross-examination, I findthe facts concerning this conversation to be as testified to by Butz.ConclusionsThe General Counsel contends that the conduct of the Respondent Union, asabove described, constitutes a violation of Section 8(b) (4) (i) and (ii) (B) of theAct.ioMore specifically, it is alleged that the Union, by picketing and passing outhandbills at Fairway Park and P.B.I. Homes, for an object of forcing or requiringBabcock, Sales, and Pawliger (the secondary employers) to cease doing business withRobertson (the primary employer), violated Section 8(b) (4) (i) and (ii) (B) becausegAlthough Dobbs at first denied that he had any conversation with Butz on February 5upon being confronted with Butz' testimony in this regard, Dobbs corroborated Butz'testimony, readily admitting that he had made the inquiry and that he told Butz that"you can expect us over there because Nye will picket there whenever this project is sold "'° In addition to this conduct, the complaint alleges that during the course of thepicketing on February 5, 1961, the Respondent physically blocked the egress and ingressof prospective customers of Pawliger at P B I Homes in violation of Section 8(b) (4) (1)and (ii) (B) of the ActThis incident, which involved one of the pickets having stoppedhis automobile in the middle of the street directly in front of the model home for a fewminutes while oranges were removed from the trunk, is too isolated and insignificant towarrant either a recitation of the facts or a resolution of the conflicting testimony ofBlitz and Dobbs relating theretoThe credible evidence discloses that at all times thepicketing was peaceful and that no customers were in any way hindered or preventedfrom entering or leaving the model home.Accordingly, even assuming the incident tohave taken place as testified to by the General Counsel's witness, I find that the GeneralCounsel bias failed to prove this portion of the complaint, and shall recommend that itbe dismissed. PLUMBERSLOCAL UNIONNO.519, ETC.605such conduct induced and encouraged the salesmen employees of these secondaryemployers to engage in a strike or refusal to perform services and because suchconduct restrained and coerced Babcock, Sales,and Pawliger.The Respondentcontends that it engaged in no conduct violative of the Act, and asserts that its picket-ing and passing out of handbills,the sole purpose of which was to protest and adver-tise to the prospective purchasers of Babcock and Pawliger homes the fact that theplumbing work on these homes had been performed by Robertson,is not, under thecircumstances,prohibited by Section 8(b) (4) of the Act.Section 8(b)(4) of the Act provides,in pertinent part, as follows:(b) It shall be an unfair labor practice for a labor organization or itsagents-(4) (i) to engage in, or to induce or encourage any individual employedby any person engaged in commerce or in an industry affecting commerceto engage in, a strike or a refusal in the course of his employment to use,manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities or to perform any services; or(ii) to threaten,coerce, or restrain any person engaged in commerce orin any industry affecting commerce,where in either case an object there-of is:*******(B) forcing or requiring any person to cease using,selling,han-dling, transporting,or otherwise dealing in the products of any otherproducer,processor,or manufacturer,or to cease doing business withany other person, . . . :Provided,That nothing contained in thisclause(B) shall be construed to make unlawful, where not otherwiseunlawful,any primary strike orprimary picketing;*******Provided further,That for the purposes of this paragraph(4) only,nothing contained in such paragraph shall be construed to prohibitpublicity, other than picketing,for the purpose of truthfully advisingthe public,including consumers and members of a labor organization,that a product or products are produced by an employer with whomthe labor organization has a primary dispute and are distributed byanother employer,as long as suchpublicitydoes not have an effect ofinducing any individual employed by any person other than theprimary employer in the course of his employment to refuse to pickup, deliver,or transport any goods,or not to perform any services,at the establishment of the employer engaged in such distribution;In order that a labor organization be found to have violated Section 8(b)(4) ofthe Act, it must be proved by a preponderance of the evidence that it has engagedin certain conduct,as set forth in clause(i)or (ii),for a proscribed object, in thiscase, as enunciated in subparagraph(B).A determination as to whether theRespondent's conduct falls within the proscription of (i) or(ii) requires a prelim-inary resolution of the issue as to whether an object of the Union's conduct was thatof "forcing or requiring any person...to cease doing busines with any otherperson."Thatthe Respondent,at all times material to a resolution of the issueshere, hadas its ultimate goal that of contractually representing Robertson's employees is clear.This is evidenced in part by the Union'sunsuccessful contract negotiations withRobertson's officials during the summer of 1960; Long's several requests during thesummer that Babcock talk to Graves about getting Robertson'splumbers into theUnion; Long's statement to Babcock on August 26 to the effect that"they were goingto have to take steps to either get these men in the Union or to get some otherunion men on the job"; ii Long's having made it clear to Babcock on several occa-n The General Counsel contends that this statement,coupled with others made by Longduring the August 26 conversation, constitutes a threat to picket the construction siteof Babcock If Babcock continued to do business with Robertson,and, as such, coerced andrestrained Babcock in violatino of Section 8(b) (4) (ii) (B).While it is readily apparentfrom the record that, in furtherance of the Respondent's ultimate desire to obtain fromRobertson a contract covering his employees,Long, on August 26, as well as on earlieroccasions,sought Babcock'said in this regard by requesting that he prevail uponRobertson to sign up with the Union and, in the alternative,by requesting that he usea union plumbing contractor,I am of the opinion that the evidence as to the conversa-tion in question,even when viewed in a light most favorable to the General Counsel, is 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions during the preceding summer that he would like to see Babcock use a unionplumbing contractor in the construction of his homes; 12 the language on the picketsigns and handbills publicizing the fact that Robertson employs nonunion plumberswho work at substandard wages and accept less benefits than do union plumbers;Dobb's statement to Butz during the course of the picketing to the effect that Butzshould put pressure on Pawliger ". . . to get rid of Robertson-make Robertsonjoin the Union or get some other plumber who is a union plumber. . ."; and theUnion's letter of March 29, 1961, to Robertson acknowledging the latter's refusalin the past to sign an agreement.The above evidence, when coupled with the circumstances relating to the Union'spicketing and handbilling action, including the fact that at no time during the picket-ing at either of the secondary employer home sites were Robertson's employees work-ing and the fact that at the P.B.I. Homes Robertson's work was completed,13 alsocompels the conclusion that, in its attempt to achieve this goal, the Union, by engag-ing in the picketing and handbilling, as above described, did so with an object offorcing Babcock and Pawliger, the neutral and secondary employers, with whom theRespondent admittedly had no labor dispute, to cease doing business with Robertson,the primary employer.Thus, the Union, which had not been successful in obtaininga contract with Robertson covering its employees, either through direct negotiationswith Robertson's officials or by prevailing upon Babcock to speak to Robertson in thisregard, and which had not been able to talk Babcock into using a union plumbingcontractor in lieu of Robertson, decided to further its effort to accomplish its goalby advising the public by means of picketing and handbilling that, in the constructionof these homes, Babcock and Pawliger employed the services of a plumbing contractorwho employed nonunion employees.The natural and foreseeable result of the pick-eting, and handbilling, if successful, was to adversely affect the sale of homes andthereby to force or require Babcock and Pawliger to cease doing business with Robert-son, an object proscribed by Section 8(b) (4) (B) of the Act.14Section 8(b) (4) (i)Having found that an object of the Respondent's picketing and handbilling wasone proscribed by Section 8(b) (4).(B), the question arises as to whether the picket-ing and handbilling of Babcock and Pawliger was violative of clause (1) of Section8(b) (4).As clause (i) renders it unlawful for a union to induce or encourage anyindividual employed by any person engaged in an industry affecting commerce toengage in a strike or refusal in the course of his employment to perform any services.preliminary to discussion of whether, under the facts of this case, the picketing andhandbilling constitutes inducement or encouragement of the salesmen employed bySales and Pawliger within the meaning of this clause, a resolution as to whether Butzis an "individual employed by" Pawliger is necessary.15The General Counsel contends that the status of Butz is that of an "individual"under clause (i), whereas, the Respondent's assertion is that Butz occupies the posi-tion of independent contractor, and, as such, is not an individual employed by aperson engaged in commerce.As Butz possesses none of the indicia of a supervisorwithin the meaning of the Act, and therefore cannot be considered a part of manage-ment, the issue is confined to that of employee vs. independent contractor. In thisinsufficient to sustain the complaint allegation in this regard.Babcock admitted thatno direct picketing threats were made by Long, and, having found that the injunctionconversation occurred at an earlier meeting between Babcock and Long (which wouldplace it outside the Section 10(b) period), theinnuendoof an implied threat assertedby the General Counsel is not strong enough to warrant such a finding. Thus, I findthat the Respondent did not on August 26 threaten to picket Babcock as alleged in thecomplaint, and shall recommend that this portion of the complaint be dismissed12 Long admitted that the Union's position at the time of the hearing was that ofhaving a union contractor at Babcock's Fairway Park project13Although the record does not reflect facts relating to the manner in which Robertsonconducted its operations or to what extent its employees worked out of its Miami office.Long admitted that at no time did the Union picket Robertson's office or place of busines"14 Since the picketing here was in furtherance of the Union's dispute with Robertson,the primary employer, and was conducted solely at the home sites of Babcock andPawliger, the secondary employers, at times when none of Robertson's employees wereworking, such picketing cannot be classified as primary picketingSiebler Heating & AirConditioning, Inc,133 NLRB 650. Thus, the proviso to paragraph (B), which protectsprimary activity where not otherwise unlawful, is not available to the Respondent as adefense.15 The employee staus of salesmen employed by Sales, Inc., is not disputed PLUMBERS LOCAL UNION NO. 519, ETC.607regard, the evidencedisclosesthat Butz, who formerly operated a partnership broker-age office in Miami and subsequently sold his interest in the office to devote fulltime to the sale of new homes, has been employed by Pawliger for approximately3 years assalesmanagerfor Pawliger's homes.As such he is Pawliger's only sales-man and is employed full time, 7 days a week, on a commission basis pursuant to anoral agreement with Pawliger. In this connection, Butz shows the model homes toprospective buyers, and, when a buyer decides to purchase a home at a preset price,Butz sits down with him in the model home, types up a sales contract for Pawliger'sacceptance and signature, and signs the receipt for a deposit which is turned over toPawliger.Although Butz has reserved a bedroom in his own home as an officemainly for the purpose of reviewing the day's prospects, he operates solely from themodel homes where his above-described functions are performed.While Pawligerdoes not deduct social security and withholding taxes, and Butz pays his ownexpenses on such items as business cards, stationery, and his automobile and realtor'slicense, the evidence reveals that all literature and advertising in connection withthe homes is paid for by Pawliger, that all sales contracts are executed by Pawliger,and that Butz does not have authority to commit Pawliger in advance as to otherthan standard construction revisions or additions to established house plans.Upon all of the evidence in this case, an application of the common law "right ofcontrol" test as used by the Board in determining whether, in any givencase, anindividual is an employee or an independent contractor, warrants, in my opinion, aconclusion that the relationship of Butz to Pawliger is that of employee rather thanindependent contractor.While there is present some indicia of the latter,1e I amconvinced that Butz, whose expenses are minor, undertakes no risk, exercises littleif any control, and is afforded no more opportunity for realizing a profit or loss inthe selling of Pawliger's houses than is any other type employee who performs hiswork on a pieceworkor commissionbasis.17Therefore, I find Butz to be an em-ployee within the meaning of Section 2(3) of the Act, and, as such, an individualwithin the meaning of clause (i) of Section 8(b)(4).Moreovei, apart from the above and assuming,arguendo,that the facts pertainingto Butz' employment with Pawliger do not warrant the conclusion that Butz is anemployee, I am of the opinion, and would so find, that regardless of whether he beconsidered an employee within the meaning of Section 2(3) of the Act, Butz is stillan "individual" employed by a person engaged in commerce within themeaning ofSection 8(b) (4) (i).The issue here, as framed by the parties, is not whether Butzisa supervisor (and, in turn, whether he is more closely allied to the rank-and-fileemployees than to management), but rather, whether his work relationship withPawliger is such as to classify him as "any individual" under clause (i).Therefore,the Board's tests and standards as enunciated inCarolina Lumberand reiteratedinMinneapolis House Furnishing 18for determining whether, in any given case,supervisorsfallwithinthe meaningof "individual" in (i) or "person"in (ii) is notrelevant to the instant issue.The fact that the Landrum-Griffin amendments de-leted the term "employee" in connection with inducement and encouragement insection 8(b) (4), and substituted in lieu thereofin clause(i) theterm"individual,"would indicate that a valid interpretation of the phrase "individual employed by"isdependent upon the word "employed."As defined in Webster's New CollegiateDictionary,19 the word "employ" means"To make use of the services of." Accord-1s I do not deem materialto this issue the fact, primarily relied upon by the Respond-ent to establishButz as anindependent contractor, that Butzpossesses a license as aregistered real estate broker, andthat, on occasion,he used his personal business card soindicatinginconnectionwith prospective buyers of Pawliger'shomes,rather thanbrochures.The record does not reflect that he was hired or functioned as such in hiscapacity with PawligerButz did not execute a brokerage contract with Pawliger (seeUnanue & Sons, Inc,132 NLRB 572), and, under Butz' oral agreement with Pawliger,Butzsellshomesexclusively for Pawligeron a full-time basis at an agreed-upon com-mission, and does noselling for anyone elseThe evidence does not disclose that Butzhas any more authority than do other sales people engaged in the selling of new homes,and, like other employees, under the oral agreement his relationship with his employer issubject to immediate termination at the discretion of the latter.17Keystone Universal Carpet Company,130 NLRB 4;Greyvan Lines, Inc. v. Hariison,156 F. 2d 412 (CA 7), affirmedsub nom U.S. v Silk, doingbusinessas Albert SilkCoal Co.,331 U.S. 704isLocal UnionNo. 505, International Brotherhood of Teamsters,et al(Carolina Lum-ber Company),130 NLRB 1438, andUpholsterers Frame & BeddingWorkersTwin CityLocal No 61,et al(MinneapolisHouseFurnishing Company),132 NLRB 4019 2d ed.,G. and C.MerriamCo, p. 269. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, because there is no question but Butz is an individual whose services are usedby Pawliger, I would find him to be an individual within the meaning of Section8(b)(4)(i) of the Act.The next issue raised is whether, under the facts of this case, the picketing andhandbilling constitutes inducement or encouragement of the salesmen employed bySales and Pawliger within the meaning of clause (i) of Section 8(b)(4).The Board recently overruled its prior descision inPerfectionMattress 20to theextent that the Board, in finding an 8(b) (4) (i) violation therein, proceeded on theassumption that a picket line necessarily invites employees to make common causewith the picketing union and refrain from working behind it irrespective of theliteral appeal of the legends on the picket sign.As enunciated in its more recentMinneapolis HouseandTree Fruitscases,21 the Board, having reconsidered thisdoctrine, is now of the opinion that such an assumption is not warrented, and thatpicketing of a secondary employer's premises by itself does notper seconstitute in-ducement and encouragement within the meaning of clause (i), nor does it raise anirrebuttable presumption as to the intent or probable consequences of such activity.Accordingly, the question of whether, in any given case, picketing constitutes "in-ducement or encouragement" of individuals employed by secondary employers toengage in a work stoppage or a refusal to perform services must be determined fromall of the evidence in that case 22Looking to the evidence in this case, it is clear from the language on the picketsigns and the handbills that a purpose of the picketing was to advise the public andpotential purchasers of the Union's dispute with Robertson.The question arises,however, as to whether this was the only purpose or (a) whether there was a secondpurpose, namely, an intention to induce or encourage the salesmen to refuse toperform their services, or, apart from the existence of such an intention, (b) whetherinducement or encouragement of the sales employees was likely to result in conse-quences of such picketing.23As to (a), while the picket signs and the handbills were addressed to the public,a perusal of the language of the handbill discloses that, in addition to publicizingthe fact that Robertson is a nonunion employer whose employees accept less ben-efits that do union plumbers, it conveys,inter alia,the Union's position that Robert-son is one of the "weak-link" companies whose efforts to destroy wage standardsmust be fought, or else "no craftsman,no salesman,no employee of any kind isfree from the attack" [emphasis supplied], and then asks,"If this spreads-howsafe are you2"The fact that the picketing and handbilling activity of the Respond-ent was conducted at times when only employee salesmen were working and thatBusiness Agent Dobbs, during the course of his picketing activity, gave Butz, thesalesman at P.B I. Homes, a copy of the handbill containing the Union's position,as above described, constitutes, in my opinion, an appeal, albeit subtle in form,to salesmen to make common cause with the Union by engaging in a refusal tofurther perform their services.This, coupled with Dobbs' statement to Butz that heshould put pressure on his builder to get rid of Robertson-". . . make Robertsonjoin the Union or get some other plumber who is a union plumber . ..'-followedby Dobbs' threat to Butz to picket Pawliger's next group of homes, which state-ments in themselves constitute inducement and encouragement, belies the argumentthat inducement or encouragement was not intended by the picketing.As to (b), the evidence reveals that Butz was asalesmanwho worked entirely ona commission basis, and whose total compensation depended entirely upon hisability to sell Pawliger's homes.This factor alone places him in a unique positionand one different from that of most employees, including most sales employees,who are paid on a salary, hourly, or partial commission basis.24A second factorwhich distinguishes the economic status of Butz and Babcock's salesmen in this casefrom that of other secondary employees generally, including most sales personnel,20United Wholesale and Warehouse Employees, Local 261 (Perfection Mattress 4 SpringCompany),129 NLRB 101421(Minneapolis House Furnishing Company), supra; Fruit of Vegetable Packers & Ware-housemen, Local 760, and Joint Council No 28 (Tree Fruits Labor Relations Committee,Inc ).132 NLRB 1172.22Ibid23 In theMinneapolis HouseandTree Fruitscases, the Board concluded that, becauseall the evidence plainly indicated that no inducement of employees to engage in workstoppages "was intended, or was likely to result in consequence of such picketing," therehad been no inducement or encouragement within the meaning of the clause (i)24As the record contains no evidence as to the method of compensation applicable tothe salesmen employed by Sales (Babcock), this reasoning cannot be applied to them. PLUMBERS LOCAL UNION NO. 519, ETC.609is that here the secondary employees involved are employed for the purpose of sell-ing one "product," namely houses, and that, because the Union's dispute with theprimary employer involves services rendered in the construction of part of this"product" (as distinguished from one whole product of many products involved inretail store operations,such as was the situation in theMinneapolis HouseandTreeFruitscases), these employees are more directly affected in the course of their em-ployment by picket line activity.Thus, in my opinion these factors warrant aninference that the picketing in this instance, as well as the threat to Butz to picketPawliger's new homes, for which Butz was employed to sell, directly affecting theirability to earn a livelihood in their present jobs, tends to induce or encourage thesecondary sales employees to leave their present work and to look elsewhere foremployment.25While the potential results of inducement of this type would not beprompted by a desire on the part of the salesmen to make "common cause" withthe Union,as is usual,it is nonetheless inducement or encouragement of secondaryemployees to refuse to perform services, which, under these circumstances, whetherintended or not, is likely to result in consequence of such picketing.Accordingly, I find that, under the facts of this case, the picketing by the Respond-ent, and the threats made by Dobbs to Butz, induced and encouraged the employeesof Sales and Pawliger to engage in a strike or refusal to perform services 26 within themeaning of clause(i)of Section 8(b) (4) ofthe Act.27As to the issue of whether the handbilling constitutes inducement and encourage-ment of the neutral employers'salesmen within the meaning of clause (i) of Section8(b) (4), forreasons expressed hereinafter in connectionwitha discussion of the"publicity" proviso of Section 8(b)(4), I find that the Respondent's handbilling ofthe public is protected by the proviso and thus is not violative of clause (i), but thatDobbs' action, and thus that of the Respondent, in handing Butz a handbill, is underthe circumstances not protected and is, apart from the picketing conduct, violative ofSection 8(b) (4) (i) (B).Section 8(b) (4) (ii)Again,having found that an object of the Respondent's picketing and handbillingwas to adversely affect the sale of the Babcock and Pawliger homes at Fairway Parkand P.B.I. Homes, respectively, thereby forcing or requiring Babcock and Pawligerto cease doing business with Robertson, the primary employer with whom the Re-spondent had a dispute, an object proscribed by Section 8(b) (4) (B) of the Act, thelegal issue raised by the pleadings and the evidence is whether such picketing andhandbilling is violative of clause(ii)of Section 8(b)(4).Specifically,the initialquestion posediswhether the Respondent's picketing,in addition to being a violationof clause (i), constitutes coercion and restraint of Babcock, Sales, and Pawligerwithin the meaning of clause (ii).That this question is to be answered in the affirmative requires little discussion, forit is well-established that any kind of picketing for an object proscribed by Section8(b)(4) constitutes coercion and restraint of an employerwithin themeaning ofclause (ii),28 and that the fact that the picketing may be intended for the consumerpublic andis not addressedto neutral employees does not render it privileged withinthe Section 8(b) (4) proviso.Thus, the Board has held, and properly so, that "con-sumer picketing in front of a secondary establishment is prohibited." 29Dispositiveffi The validity of this inference is supported by Butz' statement to Dobbs, when firstconfronted with the picket line, to the effect that "there is just one person you can hurtand that's me. I am just trying to earn a living "28The fact that the neutral employees crossed the picket lines and did not in fact engagein work stoppages does not mean that they were not induced or encouraged, for the successor failure of the inducement and encouragement is not controlling on the issueNLRBv.AssociatedMusicians,Local 802, AFL (Gotham Broadcasting Corp ),226 F 2d 90027Unlike the instant situation, in theMinneapolis HouseandTree Fruitscases, whereinthe Board found, on the facts, that the consumer picketing did not induce or encourageemployees of neutral employers, the evidence revealed that in each case the respondentunion took certain affirmative and detailed steps in advance of the picketing by whichthe neutral employers and their employees were specifically apprised, among other things,that the union did not intend or was not asking that neutral employees should engage inwork stoppages.28United Wholesale and Warehouse Employees, Local 261(Perfection Mattress & SpringCompany), supra;Gilmore Construction Company,127 NLRB 541;Minneapolis HouseFurnishing Company, supra29Minneapolis House Furnishing Company, supra;Tree Fruits Labor Relations Com-mittee, Inc,supra; Perfection MattressitSpring Company,supra.649856-63-vol 137-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDof the issue, in a case involving consumer weekend picketing of a home constructionsite, the Board held that "week-end picketing with signs addressed to the public onlywas violative of Section 8(b) (4) (u) (A) and (B)." 30Accordingly, as the naturaland foreseeable result of the picketing here, if successful, was to adversely affect thesale of houses, thereby forcing and requiring Babcock and Pawliger to cease usingthe services of Robertson, I find that the Respondent, by picketing the home sites ofBabcock and Pawliger, coerced and restrained Babcock, Sales, and Pawhger with-in the meaning of clause (u) of Section 8(b)(4)(B) of the Act.I further find that, by inducing and encouraging employees of Sales and Pawliger toengage in work stoppages with an object of forcing or requiring Babcock and Pawligerto cease doing business with Robertson in violation of Section 8(b) (4) (i) (B), theRespondent coerced and restrained Babcock, Sales, and Pawliger within the mean-ing of clause (n) of Section 8(b) (4) (B) of the Act.31A final issue raised is whether the Respondent's action in passing out handbills atFairway Park and P.B.I. Homes is, apart from the picketing, violative of clause (ii)of Section 8(b)(4).The second proviso to Section 8(b)(4) exempts from the pro-scriptions of that section ". . . publicity, other than picketing, for the purpose oftruthfully advising the public, including consumers and members of a labor organiza-tion, that a product or products are produced by an employer with whom the labororganization has a primary dispute and are distributed by another employer, as longas such publicity does not have an effect of inducing any individual employed byany person other than the primary employer in the course of his employment .not to perform any services, at the establishment of the employer engaged in suchdistribution."Thus, union activity in the form of publicity, which might otherwise constitute aviolation of Section 8(b) (4), either (i) or (ii) is exempted from the proscriptionsof this section if it qualifies for its protection by satisfying the requirements thereof,namely, that the medium chosen, in this case the handbill (a) was distributed forthe purpose of truthfully advising the public; (b) did not have an effect of inducingany individual employed by any person other than the primary employer; and (c)was "publicity, other than picketing."On the other hand, a leaflet or a handbillwhich, for one reason or another, loses its "publicity" exemption under the proviso,is subject to the "restraint and coercion" proscriptions in clause (ii) of the section.The Board, in recent decisional interpretations of what might appear to be ambiguouslanguage of the proviso, has held that handbilling is "publicity" within the meaning ofthe proviso,32 that this is so even where it is conducted during the picketing,33 andthat the term "products" contained in the proviso includes "services." 3430Local1921,United Brotherhood of Carpenters and Joiners of America, AFL-CIO(Puritan Homes, Inc ),131 NLRB 105231Plumbers and Pipefitters Local Union No 142, AFL-CIO (Piggly Wiggly)133 NLRB307See alsoMinneapolis House, supro,where, in distinguishing between the effect ofpicketing and leaflet distribution, the Board reasoned that " . . picketing, if carried fora proscribed objective, is prohibited by Section 8(b) (4) because it invites employees toengage in work stoppages thereby coercing or restraining secondary employers in the con-duct of their business "Although this language appears to be extremely broad in viewof the holding of that case, I think it applicable here where, on the facts of this case,I have found that the instant picketing did in fact induce and encourage the secondaryemployees.Contrary to the broad allegations of the complaint, as Butz is not a "person engagedin commerce" within the meaning of clause (ii) of Section 8(b) (4), I find that thethreats made to him by Dobbs, the Respondent's business agent, including the threat topicket Pawliger's new home site, do not constitute a violation of Section 8(b) (4) (ii) (B)of the Act, and shall recommend that this portion of the complaint be dismissedLocal,Union No. 505, International Brotherhood of Teamsters,et at(Carolina Lumber Com-pany), supra3zInternational Brotherhood of Teamsters,et at(Lohman Sales Company),132 NLRB901;Radio-TV Service Technicians Union Local 202, International Brotherhood of Elec-tricalWorkers, AFL-CIO (Packard Bell Electronics Corporation),132 NLRB 1049.33Minneapolis House Furnishing Company, supra.34PsyglyWiggly, supra,citingLohman Sales, supra;see alsoGeneral Drivers, Ware-housemen and Helpers, Local Union No 968, International Brotherhood of Teamsters,et at(Schepps Grocery Co ),133 NLRB 1420, andLocal No 662, Radio and TeleviswnEngineers,at at(Middle SouthBroadcastingCo ),133 NLRB 1698 PLUMBERS LOCAL UNION NO. 519, ETC.611In view of these determinations, it appears that the distribution of the handbills,which were addressed to the public and publicized the Union's dispute with theprimary employer, satisfy the three requirements specified in the proviso 35There-fore, I find that the Respondent's conduct in distributing handbillsto the publicatFairway Park and P.B I. Homes constituted "publicity, other than picketing" withinthemeaning of the proviso, and thus, being protected activity, is not violative of-Section 8(b) (4) (ii) of the Act.36IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Companies as set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent engaged in certain unfair labor practicesin the form of unlawful secondary conduct, I shall recommend that it cease anddesist therefrom and that it take certain affirmative action which is necessary toeffectuate the policies of the Act.In view of the Respondent's expressed intention to picket Pawliger at its new homesite and to ". . . continue or publicity to advise the public . . ... 37 a fair inference iswarranted that, unless a Board order is issued, the Respondent will engage in similarsecondary conduct against other secondary employers doing business with Robertson.Accordingly, to assure that the Respondent will not put similar pressures upon othersecondary employers in its dispute with Robertson, I shall recommend the issuance,of a broad cease-and-desist order prohibiting the Respondent from engaging in anyunlawful secondary conduct which is like, or related to, the unlawful activity in whichthe Respondent has been found to have engaged.38Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.H. L. Robertson and Associates,Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Babcock Company, Sales, Inc., and Pawliger Building Industries,Inc., are per-sons engaged in commerce or in an industry affecting commerce within the mean-ing of Section 8(b) (4) of the Act.3.Plumbers Local Union No. 519, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3° Contrary to well-established Board law that individuals may be "Induced or en-couraged" under clause (1) without regard to whether such inducement or encouragementactually results in overt action being taken, it appears that the Board, in Its interpreta-tion of the word "inducing" as contained in the proviso's requirement "as long as suchpublicity does not have an effect ofinducingany individual" [emphasis supplied], re-quires that there be an actual work stoppageSeeMinneapolis House Furnishings, supra.saNor is such handbilling, to the extent that it is confined to the public, violative ofclause (i).However, as set forth earlier in this report, because the handbill here in-volved contains language making specific reference to salesmen, which in my opinion,when given to a salesman by a picket during the course of picketing, constitutes an appealto him to make common cause with the Union, I find that the single action of BusinessAgent Dobbs in handing a handbill to Butz constitutes inducement and encouragementwithin the proscription of clause (I), and, as such, is violative of Section 8(b) (4) (1) (B),of the Act.n See the Respondent's letter to Robertson, dated March 29, 1961.38W D Don Thomas Construction Company,130 NLRB 1289,Local Union 825, Inter-nationalBrotherhood of Operating Engineers, AFL-CIO (Carleton Brothers Company),131 NLRB 452,Highway Truckdrtivers and Helpers, Local No. 107, International Bi other-hood of Teamsters,et at.(Riss &Company, Inc ),130 NLRB 943 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By picketing Babcock Company and Sales, Inc., on January 29,February 5, 19,and 26, and March 5, 1961,and by picketing Pawliger Building Industries Inc., onJanuary 29 and February 5, 1961, the Respondent induced and encouraged individualsemployed by Sales, Inc., and Pawliger Building Industries,Inc., to engage in a strikeor a refusal in the course of their employment to perform services with an objectof forcing or requiring Babcock Company and Pawliger Building Industries, Inc,to cease doing business with H.L. Robertson and Associates,Inc., thereby engagingin unfair labor practices within the meaning of Section 8(b) (4) (1) (B) of the Act.5.By picketing Babcock Company,Sales, Inc., and Pawliger Building Industries,Inc.,on the dates set forth in paragraph numbered 4, above, the Respondentthreatened,coerced, and restrained Babcock Company,Sales, Inc., and PawligerBuilding Industries Inc., with an object of forcing or requiring Babcock Company,and Pawliger Building Industries,Inc., to cease doing businesswith H. L.Robertsonand Associates, Inc., thereby engaging in unfair labor practices within the meaningof Section 8 (b) (4) (ii) (B) of the Act.6.By threatening Fred J. Butz, and by handing Butz a handbill during the courseof picketing,as set forth under section III, above,the Respondent induced and en-couraged an individual employed by Pawliger Building Industries,Inc., to engagein a strike or a refusal in the course of his employment to perform services with anobject of forcing or requiring Pawliger Building Industries,Inc., to cease doing busi-ness with H. L. Roberston and Associates,Inc., thereby engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i) (B) of the Act.7.By distributing handbills to.the public on dates set forth in paragraph numbered4, above, the Respondent did not engage in unfair labor practices within the meaningof Section 8(b)(1) and(ii)(B) oftheAct.8.Other than as above found,the Respondent has not engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i) and(u) (B) of the Act.9.The above unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Birmingham Slag Division of the VulcanMaterialsCompanyandUnited Steelworkers of America,AFL-CIO.CaseNo.15-CA-1939.June 14, 1962DECISION AND ORDEROn February 27, 1962, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The137 NLRB No. 76.